Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Announces Results of Independent Valuation of Gahcho Kue Diamonds << Actual Price per Carat US$134 Rough diamond prices recover to pre-recession levels Definitive Feasibility Study on track for completion end August Shares Issued and Outstanding: 72,124,423 TSX: MPV NY-AMEX: MDM >> TORONTO and NEW YORK, Aug. 4 /CNW/ - Mountain Province Diamonds Inc. ("Mountain Province", the "Company") (TSX: MPV, NY-AMEX: MDM) today announced the results of an updated independent valuation of the diamonds recovered from the Gahcho Kue Project during the exploration phase. The valuation was conducted by WWW International Diamond Consultants Ltd. and took place at the London offices of the Diamond Trading Company in early April, 2010. All diamond values presented below are based on the WWW Price Book as at 13 April, Commenting, Mountain Province President and CEO, Patrick Evans, said: "We are pleased with the results of this independent diamond valuation, which reflect a statistically robust sample and rising rough diamond prices since the onset of the credit crises." Table 1 below reflects the actual price per carat for the parcel of 8,243.56 carats of diamonds recovered from the Gahcho Kue Project. << Table 1 Actual Price US$/carat Pipe Zone Total Carats $/Carat Total Dollars 5034 Centre Lobe 633.80 80.23 50,852 West Lobe 1,119.40 79.63 89,134 East Lobe 1,264.21 178.59 225,770 5034 Total 3,017.41 121.22 365,757 Hearne 2,906.45 60.44 175,654 Tuzo 2,319.70 243.03 563,750 Total 8,243.56 134.06 1,105,161 >> Table 2 below presents models of the average price per carat (US$/carat) for each kimberlite lithology. The modeled price per carat is determined using statistical methods to estimate the average value of diamonds that will be recovered from potential future production from Gahcho Kue. << Table 2 Modeled Average Price US$/carat + 1.00mm +1.50mm Pipe High Model Low High Model Low 5obe 131 107 96 143 116 104 5034 Centre 122 100 91 137 113 102 5034 West 141 114 103 157 127 114 Tuzo 81 67 61 93 77 70 Hearne 82 68 62 93 78 71 Note: 1.50mm prices provided for reference purposes only. >> In their report to Mountain Province, WWW stated: "The Tuzo sample and the 5034 East sample both contained one high value large stone. For Tuzo there was a 25.14 carat stone valued at $17,000 per carat and 5034 East had a 9.90 carat stone valued at $15,000 per carat. It is encouraging that such high value stones were recovered in samples of this size. If they are found in the same frequency throughout the resource then the modelled APs (Average Prices') will certainly be towards the 'high' values." Commenting further, Mr. Evans said: "Experience shows that during the mining phase larger populations of large, high value diamonds are commonly recovered, which has the potential to improve diamond revenues. Besides the high-value 25.14 and 9.9 carat diamonds referred to above, several other large high-value diamonds of gem quality have been recovered from Gahcho Kue, including 7.0 carat, 6.6 carat and 5.9 carat diamonds from the 5034 kimberlite and 8.7 carat, 6.4 carat and 4.9 carat diamonds from the Hearne kimberlite.
